Russell, O. J.
1. On the trial of one charged with a violation of the law by selling intoxicating liquor, “proof that the accused received money from another person, accompanied with a request to procure whisky for. the latter, and shortly thereafter delivered whisky to such person, puts the onus on the defendant of explaining where, how, and from whom he got the liquor;” and it is for the jury to say whether this burden has or has not. been successfully carried. Highsmith v. Wayeross, 7 Ga. App. 611 (67 S. E. 677), and cases cited.
2. The special assignments of error contained in the amendment to the motion for a new trial, not being referred to in the brief of counsel for plaintiff in error, will be treated as abandoned. Judgment affirmed.
• Accusation of sale of liquor; from city court of Nashville — Judge Christian. December 14, 1914.
J. G. Smith, G. Bradford, W. B. Smith, for plaintiff in error.
J. H. Gary, solicitor, contra.